UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-7156


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TROY OLIVER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:12-cr-00808-MBS-8)


Submitted:   November 10, 2015                Decided:    November 30, 2015


Before GREGORY    and   DIAZ,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Oliver, Appellant Pro Se.     John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Troy Oliver appeals from the district court’s order denying

his   18   U.S.C.       § 3582(c)(2)     (2012)    motion      for    reduction    of

sentence based on Amendment 782 to the Sentencing Guidelines.

Application of Amendment 782 to Oliver does not have the effect

of lowering his Guidelines sentence.                  Accordingly, he is not

entitled      to     a      sentence     reduction       under         § 3582(c)(2).

The district       court    thus   did    not     reversibly     err    in    denying

Oliver’s motion, and we affirm its order.                      United States v.

Oliver,    No.      5:12-cr-00808-MBS-8           (D.S.C.      July      1,     2015).

We dispense      with     oral   argument     because    the    facts     and   legal

contentions    are       adequately    presented    in   the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2